The findings of fact contained in the decision of the court, insofar as they may be inconsistent herewith, are reversed; and new findings are made as indicated herein. It is undisputed that defendant’s intestate paid $10,000 to the judgment debtor for the transfer of his business. In our opinion, while the proof is sufficient to establish that this sum was a fair consideration for the sale, the proof is not sufficient to establish that the sale was made with a fraudulent intent. Accordingly, we find that there was a fair consideration for the sale and that it was not fraudulent. Nolan, P. J., Beldock, Ughetla, Pette and Brennan, JJ., concur.